Case: 19-10781      Document: 00515890883         Page: 1    Date Filed: 06/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    June 8, 2021
                                   No. 19-10781                   Lyle W. Cayce
                                                                       Clerk

   Charles Epley, also known as Pierryck Castellazzi,

                                                            Plaintiff—Appellant,

                                       versus

   Marco Gonzalez, Sergeant at Montford; David Camargo, Officer
   at Montford; Julio Espinosa, III, Officer at Montford; Rafael
   Guitron, III, Officer at Montford; Bobby Gutierrez, Officer at
   Montford, Et. Al.,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 5:18-cv-00142-C


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Following a physical altercation with prison guards, Plaintiff-
   Appellant Charles Epley filed a pro se civil rights complaint, raising a number
   of claims, including claims arising under the Americans with Disabilities Act


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10781         Document: 00515890883              Page: 2       Date Filed: 06/08/2021




                                          No. 19-10781


   (“ADA”) and § 504 of the Rehabilitation Act (“§ 504”). A Magistrate Judge
   recommended dismissing Epley’s claims for failure to state a claim or on the
   basis of frivolity, pursuant to 28 U.S.C. § 1915(e)(2). The district court
   adopted the recommendation in full over Epley’s objections and dismissed
   the case. The only claims on appeal are those related to allegations of
   disability discrimination. We conclude that Epley has stated a claim under
   the ADA and § 504, so we reverse the district court’s dismissal of those
   claims and remand the case for further proceedings.
                                     I. BACKGROUND
           Epley is a former inmate of the Texas Department of Criminal Justice
   (“TDCJ”), where he was incarcerated for twenty-eight years.1 Epley suffers
   from Post-Traumatic Stress Disorder (“PTSD”) and Traumatic Brain
   Injury (“TBI”) stemming from a physical attack that occurred in 1994. He
   was granted a “single-cell medical restriction” because of these ailments and
   was housed alone for the majority of his time in prison. He was also granted
   a number of work-related limitations.
           In 2016, Epley was transferred to the John Montford Unit, TDCJ’s
   psychiatric prison. He was placed in a single cell on his arrival, but shortly
   thereafter was ordered to move to a cell already occupied by three other
   inmates. Epley contends this order “triggered severe PTSD symptoms
   which prevented [him] from entering the cell.” When Epley asked to speak
   to a psychiatrist, he was ordered to remove his clothes and was placed in an
   empty room. He alleges that, at some point, prison guards sprayed a gaseous
   substance into the room, which left him “incapacitated and unable to think.”



           1
            Because this case involves review of a motion to dismiss, we accept all well-
   pleaded facts as true for the purposes of this discussion. See Stringer v. Town of Jonesboro,
   986 F.3d 502, 505 n.1 (5th Cir. 2021).




                                                2
Case: 19-10781       Document: 00515890883           Page: 3     Date Filed: 06/08/2021




                                      No. 19-10781


   He claims that the guards then entered the room and physically assaulted
   him, slamming his head to the ground, “crushing [his] body,” causing
   “intense pain,” and “breaking several ribs.” Epley states that he was
   handcuffed and forced to return to the multi-occupancy cell. The following
   day, he was transported to a medical treatment facility in a prison bus—a 170
   mile journey that, given his injuries from the day before, caused
   “excruciating pain” because he was handcuffed, unable to move, and kept
   “in a stress position the entire time.”
          After his release from prison, Epley filed a pro se civil rights complaint
   against thirty-nine defendants, including TDCJ staff members at the
   Montford Unit, the Robertson Unit, and the Lynaugh Unit, among others
   (collectively, “Defendants”). He asserted claims for, inter alia, excessive use
   of force, denial of medical care, retaliation, due process violations,
   conspiracy, assault, battery, and negligence. His case was referred to a
   Magistrate Judge, who denied his motion for the appointment of counsel but
   granted his motion to proceed in forma pauperis. Before Defendants were
   served, the Magistrate Judge issued a report and recommendation,
   suggesting that the district court dismiss all of Epley’s claims for failure to
   state a claim or on the basis of frivolity, as required by 28 U.S.C. §
   1915(e)(2).2 The district court adopted that recommendation over Epley’s
   objections and dismissed his case.
          Epley timely appealed. In January 2021, he was granted leave to
   proceed in forma pauperis on appeal, but his motion for appointment of
   counsel was denied. Nevertheless, an attorney filed an appellate brief on his
   behalf, challenging only the dismissal of Epley’s ADA and § 504 claims.



          2
            The Magistrate Judge recommended that Epley’s state law claims be dismissed
   without prejudice.




                                             3
Case: 19-10781      Document: 00515890883            Page: 4    Date Filed: 06/08/2021




                                      No. 19-10781


                           II. STANDARD OF REVIEW
          Section 1915(e)(2)(B) of the Prison Litigation Reform Act requires a
   district court to dismiss a case taken in forma pauperis “at any time if the court
   determines that . . . the action or appeal (i) is frivolous or malicious; [or] (ii)
   fails to state a claim on which relief may be granted.” 28 U.S.C. §
   1915(e)(2)(B)(i)-(ii). This court reviews dismissals based on the failure to
   state a claim de novo, and those based on frivolity for abuse of discretion. Black
   v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).
          Here, the Magistrate Judge recommended dismissal of Epley’s
   discrimination claims because he “ha[d] not pleaded facts supporting a claim
   under the ADA or [§ 504].” For this reason, we conclude that the Magistrate
   Judge recommended dismissing these claims for failure to state a claim and
   we review that decision de novo.
                                   III. ANALYSIS
          Epley accused Defendants of discriminating against him on the basis
   of his disability in violation of the ADA and § 504 “due to the Texas prison
   system’s culture of hostility toward prisoners with mental-disorders” and for
   Defendants’ refusal to accommodate his disabilities. Specifically, he accused
   the Montford prison officials of (1) forcing him into a multi-occupancy cell
   despite his documented single-cell medical restriction, and (2) transporting
   him for medical treatment in a prison bus rather than a medical van. The
   Magistrate Judge concluded that dismissal of these claims was appropriate
   because (1) Epley did not qualify as disabled; (2) Epley could not establish
   evidence of intentional discrimination; and (3) these claims were merely
   restatements of those for denial of medical care.
          A prima facie claim under the ADA requires a plaintiff to show:
          “(1) that he is a qualified individual within the meaning of the
          ADA; (2) that he is being excluded from participation in, or



                                           4
Case: 19-10781        Document: 00515890883             Page: 5      Date Filed: 06/08/2021




                                        No. 19-10781


           being denied benefits of, services, programs, or activities for
           which the public entity is responsible, or is otherwise being
           discriminated against by the public entity; and (3) that such
           exclusion, denial of benefits, or discrimination is by reason of
           his disability.” Melton v. Dallas Area Rapid Transit, 391 F.3d
           669, 671–72 (5th Cir. 2004).3
                                 A. Qualifying Disability
           Whether a plaintiff is disabled under the ADA is not a demanding
   question. See 42 U.S.C. § 12102(4)(A) (“The definition of disability . . . shall
   be construed in favor of broad coverage . . . .”). A qualifying disability under
   the ADA is either (1) “a physical or mental impairment that substantially
   limits one of more of the major life activities of the individual”; (2) “a record
   of such an impairment”; or (3) “being regarded as having such an
   impairment.” 42 U.S.C. § 12102(2).
           The Act specifies that major life activities include “seeing, hearing,
   eating, sleeping, walking, . . . learning, reading, concentrating, thinking,
   communicating, and working,” among others. 42 USC § 12102(2)(A). The
   ADA does not explain what “substantially limits” these activities, but
   regulations stress that this phrase must be broadly construed, because the
   relevant consideration is “whether public entities have complied with their
   obligations . . . not the extent to which an individual’s impairment
   substantially limits a major life activity.”4 28 C.F.R. § 35.108(d)(1). To that


           3
            Because “t]he rights and remedies afforded plaintiffs under Title II of the ADA
   are almost entirely duplicative of those provided under § 504 of the Rehabilitation Act,”
   we apply the same analysis to both claims and refer only to Epley’s ADA claims. See
   Bennett-Nelson v. La. Bd. of Regents, 431 F.3d 448, 454 (5th Cir. 2005).
           4
            This is a change from the original ADA. In 2008, Congress passed the ADA
   Amendments Act of 2008 to expressly abrogate several Supreme Court cases that had
   applied too strict an interpretation to the term “substantially limits.” ADA
   AMENDMENTS ACT OF 2008, PL 110–325, September 25, 2008, 122 Stat 3553.
   Congress specifically explained that in Toyota Motor Manufacturing, Kentucky, Inc. v.




                                              5
Case: 19-10781        Document: 00515890883             Page: 6      Date Filed: 06/08/2021




                                         No. 19-10781


   end, an impairment qualifies under the Act “if it substantially limits the
   ability of an individual to perform a major life activity as compared to most
   people in the general population,” but it “does not need to prevent, or
   significantly or severely restrict, the individual from performing a major life
   activity in order to be considered substantially limiting.” 28 CFR
   § 35.108(d)(v).
           Epley has alleged sufficient facts that, when considered in the light
   most favorable to him, demonstrate that his PTSD and TBI substantially
   limit his ability to think and sleep. In addition to describing the symptoms
   that these conditions cause—which include “migraine attacks, confusion
   during stressful situations, sleeping disturbances, . . . anxiety and panic
   attacks, vivid and distressing flashbacks and nightmares”—his factual
   allegations illustrate how these conditions affected his life at the time of the
   underlying incident. Epley alleges that when ordered to enter the multi-
   occupancy cell, he was stricken with PTSD symptoms so severe that he was
   unable to enter the space as the prison guards demanded. He also alleges that,
   following his removal from the cell, he was “overwhelmed with TBI/PTSD
   symptoms (e.g. confusion, fear, flashbacks, feelings of unreality).” Epley has
   clearly alleged that his mental condition prevented him from complying with
   the guards’ orders in a manner that would not afflict most people in the
   general population. Furthermore, the applicable regulations make clear that
   PTSD will, in most cases, sufficiently limit a major life activity because,
   “[g]iven their inherent nature . . . it should easily be construed that . . . post-




   Williams, the Supreme Court had placed too high a bar on qualifying disabilities under the
   ADA by requiring that the terms “substantially” and “major” “need to be interpreted to
   create a demanding standard” and that, to limit a major life activity, the impairment must
   “prevent or severely restrict the individual from doing activities that are of central
   importance to most people’s daily lives.” Id. (quoting 534 U.S. 184 (2002)).




                                               6
Case: 19-10781      Document: 00515890883            Page: 7    Date Filed: 06/08/2021




                                      No. 19-10781


   traumatic stress disorder [and] traumatic brain injury . . . substantially limit[]
   brain function.” 28 CFR § 35.108(d)(2), (d)(2)(k).
          Additionally, Epley has sufficiently alleged that he had “a record of
   such an impairment.” 42 U.S.C. § 12102(2). He asserts that, based on his
   conditions, TDCJ gave him a single-cell medical accommodation that had
   been in effect for many years prior to his transfer to Montford. He has also
   alleged that the Montford guards knew of his restriction because they (1) had
   instantaneous electronic access to his medical files, which reflected the
   restriction, and (2) placed him in a single cell for his first four days at the
   facility. The allegation that TDCJ had a record of his impairment and the
   accommodations that it warranted is further evidence that Epley sufficiently
   alleged that he was qualified under the ADA.
                            B. Intentional Discrimination
          An ADA plaintiff must also show that he was discriminated in some
   fashion “by reason of his disability.” Cadena v. El Paso Cty., 946 F.3d 717,
   723-24 (5th Cir. 2020). The Magistrate Judge concluded that Epley had not
   satisfied this element because he had pleaded no facts illustrating that
   “Defendants intentionally treated him differently because of a disability.”
   We disagree.
          This prong can be satisfied with evidence that the defendant failed to
   make reasonable accommodations for a plaintiff’s disability. Valentine v.
   Collier, 993 F.3d 270, 290 (5th Cir. 2021) (citing Windham v. Harris Cty.,
   Tex., 875 F.3d 229, 235 (5th Cir. 2017)). To establish a claim for failure to
   provide a reasonable accommodation, “a plaintiff must show that the entity
   knew of the disability and its consequential limitations, either because the
   plaintiff requested an accommodation or because the nature of the limitation
   was open and obvious.” Cadena, 946 F.3d at 724. “To satisfy the knowledge




                                           7
Case: 19-10781      Document: 00515890883           Page: 8   Date Filed: 06/08/2021




                                     No. 19-10781


   requirement, the entity must understand the limitations a plaintiff
   experienced as a result of his disability.” Valentine, 2021 WL1153097, at *11.
          Here, Epley alleged that Defendants denied him access to (1) safe
   housing by forcing him to enter a multi-occupancy cell and (2) safe
   transportation by transporting him in a prison bus, rather than a medical van.
   Specifically, Epley asserts that, even though his single-cell restriction had
   never been formally revoked, the Montford officials disregarded that
   restriction entirely when they forced him to spend the night in a multi-
   occupancy cell. As noted above, Epley also alleged that the Montford guards
   knew of that restriction, which was documented in his medical records. With
   respect to transportation, Epley alleged that the Montford officials knew he
   needed medical transportation because he arrived at the Montford Unit in a
   medical van five days earlier, and his psychological and physical problems
   had only increased since that time. We conclude that, at this early stage of
   the litigation, Epley has sufficiently pleaded that the Montford officials knew
   of his disabilities and the accommodation provided to him based on them,
   and yet denied him the benefit of safe prison housing and appropriate
   transportation by ignoring the restrictions entirely. The Magistrate Judge’s
   emphasis on the lack of disability-based animus is irrelevant to this analysis.
                             C. Denial of Medical Care
          The Magistrate Judge reasoned that dismissal was additionally
   appropriate because Epley’s ADA claims were mere restatements of his
   medical care claims. In two unpublished cases, we have indicated that an
   ADA claim cannot rest on the exact same facts as a claim of denial of medical
   care. See Nottingham v. Richardson, 499 F. App’x 368, 377 (5th Cir. 2012);
   Walls v. Texas Dep’t of Criminal Justice, 270 F. App’x 358, 359 (5th Cir.
   2008). But that is not what Epley has done. Epley’s ADA claims are based on
   the denial of reasonable housing and transportation accommodations, neither




                                          8
Case: 19-10781     Document: 00515890883           Page: 9   Date Filed: 06/08/2021




                                    No. 19-10781


   of which treat the underlying medical conditions that require their existence.
   Being housed in a single-occupancy cell might mitigate Epley’s PTSD and
   TBI symptoms, but it in no way cures him or eliminates his ailments. As
   Epley explains, these restrictions merely “accommodate[] people with
   disabilities, allowing them equal access to a program or service—here, safe
   housing—despite their disabilities.” This independent basis given for
   dismissal was erroneous.
                               IV. CONCLUSION
          We REVERSE the district court with respect to Epley’s ADA and §
   504 claims, and REMAND for further proceedings.




                                         9